DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  beginning at line 7 the following repetitive language can be found, “on the on the”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in the second and third line from the end the following repetitive language can be found, “on the on the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-H08198318-A to Sakurai referred to as “Sakurai”.
With respect to claim 11, Sakurai discloses 
a carrier roll comprising a reel and a carrier belt wound on the reel (see Fig. 5), the carrier belt for loading materials comprising:
a carrier body (see numeral 5 in Fig. 8),
a protective film on a mounting surface of the carrier body,
at least one dividing strip sandwiched between the protective film and the carrier body, thereby spacing protective film from the carrier body to form a gap;

    PNG
    media_image1.png
    338
    690
    media_image1.png
    Greyscale

wherein the mounting surface comprises a plurality of loading areas (see numeral 2 in Fig. 8 and [0002], second sentence) to carry the materials and at least one non-loading area, the at least one dividing strip is arranged on the on the non-loading area, a height of the gap is greater than a thickness of each of the materials (see illustration below)

    PNG
    media_image2.png
    338
    690
    media_image2.png
    Greyscale
.
With respect to claim 12, Sakurai discloses the carrier belt extends in an extension direction, 
the plurality of loading areas are distributed on the mounting surface at intervals along the extension direction; 
the at least one non-loading area includes an inner non-loading area located between every two adjacent loading areas and two outer non-loading areas located on opposite sides of the plurality of loading areas along a width direction perpendicular to the extension direction, a number of the at least one dividing strip are two, the dividing strips are respectively arranged on the outer non-loading areas (see illustration below)

    PNG
    media_image3.png
    407
    501
    media_image3.png
    Greyscale
.

With respect to claim 13, Sakurai discloses each of the dividing strips is arranged on one of the outer non-loading areas along the extension direction (see illustration in response to claim 12, above).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. 2021/0127533 to Shimizu, hereinafter referred to as “Shimizu”.
With respect to claim 1,  Shimizu discloses a carrier belt for loading materials comprising: 
a carrier body (20);
a protective film (see numeral 22 in Fig. 4 and [0047], second to last line “cover tape”)  on a mounting surface (see mounting surface below) of the carrier body (20); and at least one dividing strip (see Fig. 4 illustration below)

    PNG
    media_image4.png
    465
    636
    media_image4.png
    Greyscale

sandwiched between the protective film and the carrier body, thereby spacing protective film from the carrier body to form a gap (see Fig. 4);
wherein the mounting surface comprises a plurality of loading areas to carry the materials (see numeral 132 in Fig. 14 and [0100], last sentence) and at least one non-loading area, 

    PNG
    media_image5.png
    749
    1141
    media_image5.png
    Greyscale

the at least one dividing strip is arranged on the non-loading area, 

    PNG
    media_image6.png
    749
    1141
    media_image6.png
    Greyscale

a height of the gap is greater than a thickness of each of the materials
    PNG
    media_image7.png
    749
    1141
    media_image7.png
    Greyscale
.

With respect to claim 2, Shimizu discloses wherein the carrier belt extends in an extension direction, the plurality of loading areas are distributed on the mounting surface at intervals along the extension direction; 
the at least one non-loading area includes an inner non-loading area located between every two adjacent loading areas and two outer non-loading areas located on opposite sides of the plurality of loading areas along a width direction perpendicular to the extension direction (see below),

    PNG
    media_image8.png
    607
    793
    media_image8.png
    Greyscale


a number of the at least one dividing strip are two, the dividing strips are respectively arranged on the outer non-loading areas 

    PNG
    media_image9.png
    364
    553
    media_image9.png
    Greyscale
.

With respect to claim 3, Shimizu discloses each of the dividing strips is arranged on one of the outer non-loading areas along the extension direction

    PNG
    media_image9.png
    364
    553
    media_image9.png
    Greyscale
.

With respect to claim 4, Shimizu discloses a side of each of the dividing strips facing away from the plurality of loading areas is flush with an edge of the mounting surface (see below)

    PNG
    media_image10.png
    422
    756
    media_image10.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 1 above.
With respect to claims 6-8, all teach optimum or workable ranges and as such constitute a design choice.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One would be motivated to experiment to optimize thickness ranges to support longevity and to support the sensitive nature of the parts being carried.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai as applied to claim 11 above.
With respect to claims 16-18, all teach optimum or workable ranges and as such constitute a design choice.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One would be motivated to experiment to optimize thickness ranges to support longevity and to support the sensitive nature of the parts being carried.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai as applied to claim 11 above, and further in view of Shimizu.
With respect to claim 14, Sakurai discloses all the claim language but does not disclose a side of each of the dividing strips facing away from the plurality of loading areas is flush with an edge of the mounting surface.
Shimizu teaches a side of each of the dividing strips facing away from the plurality of loading areas is flush with an edge of the mounting surface (see illustration below)

    PNG
    media_image10.png
    422
    756
    media_image10.png
    Greyscale
.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the application to combine the teachings of Shimizu with the disclosure of Sakurai to provide an efficient seal against deforming materials by encountering walls that have irregular formations at the boundaries.

Allowable Subject Matter
Claims 5, 9-10, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/MICHAEL MCCULLOUGH/           Supervisory Patent Examiner, Art Unit 3653